DELAWARE VIP® TRUST Delaware VIP Diversified Income Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 29, 2011 The following replaces the information in the section entitled “WHO MANAGES THE SERIES – Investment manager”: WHO MANAGES THE SERIES Investment manager Delaware Management Company, a series of Delaware Management Business Trust. Portfolio managers Title with Delaware Management Company Start date on the Series Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2000 Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Wen-Dar Chen, Ph.D. Vice President, Portfolio Manager – International Debt May 2007 Thomas H. Chow, CFA Senior Vice President, Senior Portfolio Manager May 2007 Kevin P. Loome, CFA Senior Vice President, Senior Portfolio Manager, Head of High Yield Investments August 2007 J. David Hillmeyer, CFA Vice President, Portfolio Manager, Head of Investment Grade Corporate Trading February 2011 Investments in the Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated August 15, 2011.
